Scott, J.:
Plaintiff appeals from an order denying* a motion to vacate an order for his examination before trial. The complaint alleges that plaintiff was induced to give certain shares of stock to defendant in reliance upon representations and promises by the latter, which representations proved to be false and the promises remained unfulfilled. He has vainly demanded a return of the stock, and now seeks to recover its value. * The answer consists wholly of denials, except an admission that plaintiff demanded a return of the stock. The defendant now seeks to examine plaintiff before trial concerning the allegations of the complaint. The application for an order for examination and the refusal to vacate it rest, as we think, upon a misconception as to the purposes for which such an examination is permitted. Its purpose is not to enable a party to delve into his opponent’s case, or to cross-examine his opponent in advance of the trial, but merely to obtain evidence in *683support of his own case. Where it is apparent that the examination is sought for the legitimate purpose intended by the statute (Code Civ. Proc. § 870 et seq.) the courts are now most liberal in granting and sustaining orders for such examinations, but it is still necessary to keep in mind the true purpose of the statute authorizing such examination. In the present case, as the pleadings stand, the defendant has no affirmative case to make. He simply denies the plaintiff’s allegations, leaving to the latter the burden of proof. It would perhaps he going too far to say that a defendant whose answer consists only of denials may never make out a proper case for the examination of the plaintiff before trial, although it is not easy to imagine such a case. If there be any, it must he for special reasons not apparent on the face of the pleadings, and which should he clearly shown by affidavit. Certainly the present is not such a case. Hot only does it not appear that it is necessary, in a legal sense, to defendant to examine his adversary, but it affirmatively appears from his own affidavit that his purpose is not to obtain evidence to use on the trial, but to find out in. advance of the trial what plaintiff" is prepared to prove in support of' his cause of action. We quote from the defendant’s affidavit: “An examination before trial is necessary to deponent for the following reasons among others. Deponent has no other witness except himself and said plaintiff by whom said representations and the terms thereof can he proven, and deponent has no knowledge of the interests of the plaintiff and those jointly interested with him in the Mexican oil lands, nor of the organization of the International Petroleum Company and the division of its stock, nor the actual value of said shares of stock, and deponent does not know without such examination of the plaintiff whether it will be necessary for him to endeavor to obtain other evidence as to the said facts for use upon the trial and to support the denials in the answer as to which deponent would need to get witnesses from without the State; and deponent does not know without such examination whether it will he necessary for him to procure other witnesses to. prove the financial standing of the persons that defendant is alleged to have represented that he would induce to invest in the company.”
*684The order appealed from must be reversed, with ten dollars costs arid disbursements, and the motion, to vacate granted, with ten dollars costs.
Ingraham, P. J., McLaughlin, Clarke and Dowling, JJ., concurred;
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.